--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”), dated as of January 18, 2018,
is entered into between Quality I/N Signs and Outdoor Advertising, LLC, an
Alabama limited liability company (“Seller”) and Standard Outdoor Southeast I
LLC, a Delaware limited liability company (“Buyer”).


RECITALS


WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets and the Assumed Liabilities (as defined herein), and which together
compose the “Business,” subject to the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I
PURCHASE AND SALE


Section 1.01         Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, all of Seller’s right,
title and interest in the assets set forth on Section 1.01 of the disclosure
schedules (“Disclosure Schedules”) attached hereto (the “Purchased Assets”),
free and clear of any mortgage, pledge, lien, charge, security interest, claim
or other encumbrance (“Encumbrance”) except for the Permitted Encumbrances (as
defined below).


Section 1.02         Excluded Assets. Notwithstanding the foregoing, the
Purchased Assets shall not include those assets of the Seller set forth on
Section 1.02 of the Disclosure Schedules (the “Excluded Assets”).


Section 1.03         Assumption of Liabilities. Subject to the terms and
conditions set forth herein, Buyer shall assume and agree to pay, perform and
discharge the liabilities and obligations arising after the Closing (as defined
herein) under the Purchased Assets, but only to the extent that such liabilities
and obligations do not relate to any breach, default or violation by Seller on
or prior to the Closing (collectively, the “Assumed Liabilities”). Other than
the Assumed Liabilities, Buyer shall not assume any liabilities or obligations
of Seller of any kind, whether known or unknown, contingent, matured or
otherwise, whether currently existing or hereinafter created.
 

--------------------------------------------------------------------------------

Section 1.04         Purchase Price. The aggregate purchase price for the
Purchased Assets shall be Ten Million Five Hundred Thousand Dollars
($10,500,000) (the “Purchase Price”), plus the assumption of the Assumed
Liabilities. The Buyer shall pay the Purchase Price to Seller at the Closing (as
defined herein), as follows:


(a)            Four Million Dollars ($4,000,000) (the “Cash Payment”), plus or
minus, as applicable, the prorated amount that Seller prepaid leases exceeds
prepaid revenue in the amounts set forth on Section 1.04(a)(i) of the Disclosure
Schedules, shall be payable in cash, by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth in Section
1.04(a)(ii) of the Disclosure Schedules.


(b)           Six Million Five Hundred Thousand Dollars ($6,500,000) shall be
payable in the form of a promissory note (the “Note”) issued by the Buyer in the
name of Seller in the form set forth as Exhibit A hereto.


Section 1.05         Allocation of Purchase Price. Seller and Buyer agree to
allocate the Purchase Price among the Purchased Assets for all purposes
(including tax and financial accounting) in accordance with Section 1.05 of the
Disclosure Schedules. Buyer and Seller shall file all tax returns (including
amended returns and claims for refund) and information reports in a manner
consistent with such allocation.


ARTICLE II
CLOSING


Section 2.01         Closing. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on an electronic basis on a date
to be specified by the parties which shall be no later than two Business Days
after satisfaction (or waiver as provided herein) of the conditions set forth in
Article VI (other than those conditions that by their nature will be satisfied
at the Closing), unless another time, date and/or place is agreed to in writing
by the parties. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.” The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. on the
Closing Date. For purposes of this Agreement, “Business Day” means a day other
than a Saturday, Sunday or other day on which banks located in New York, New
York are authorized or required by law to close.
 
2

--------------------------------------------------------------------------------

Section 2.02         Closing Deliverables.


(a)            At the Closing, Seller shall deliver to Buyer the following:


(i)            an assignment and assumption agreement and bill of sale in the
form of Exhibit B hereto (the “Assignment and Assumption Agreement and Bill
of Sale”) and duly executed by Seller, effecting the assignment to and
assumption by Buyer of the Purchased Assets and the Assumed Liabilities;


(ii)           an Assignment and Assumption of Leases in the form of Exhibit C
hereto (the “Assignment and Assumption of Leases”) and duly executed by Seller;


(iii)          copies of all consents, approvals, waivers and authorizations
referred to in Section 3.02 of the Disclosure Schedules;


(iv)          a certificate pursuant to Treasury Regulations Section 1.1445-2(b)
that Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code duly executed by Seller;


(v)           a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Seller certifying as to (A) the resolutions of the board
of directors of Seller, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of Seller
authorized to sign this Agreement and the documents to be delivered hereunder;


(vi)          such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement; and


(vii)         payoff letters, in form and substance reasonably satisfactory to
Buyer, evidencing the discharge or payment in full of any indebtedness of Seller
outstanding as of the Closing Date, in each case duly executed by each holder of
such indebtedness as reflected in such payoff letters, which payoff letters
shall also provide for the termination and release of any Encumbrances related
to such indebtedness.


(b)           At the Closing, Buyer shall deliver to Seller the following:


(i)            the Cash Payment;


(ii)           the Note;


(iii)          the Assignment and Assumption Agreement and Bill of Sale duly
executed by Buyer;


(iv)          the Assignment and Assumption of Leases duly executed by Buyer;
and


(v)           a certificate of the Secretary or Assistant Secretary (or
equivalent officer) of Buyer certifying as to (A) the resolutions of the board
of directors of Buyer, duly adopted and in effect, which authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (B) the names and signatures of the officers of Buyer
authorized to sign this Agreement and the documents to be delivered hereunder.
 
3

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof. For purposes of this
Article III, “Seller’s knowledge,” “knowledge of Seller” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Seller, after due inquiry.


Section 3.01         Organization and Authority of Seller; Enforceability.
Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the state of Alabama. Seller has full limited
liability company power and authority to enter into this Agreement and the
documents to be delivered hereunder, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite limited liability company action on the part of
Seller. This Agreement and the documents to be delivered hereunder have been
duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.


Section 3.02         No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (a) violate or conflict with the certificate of formation, by-laws
or other organizational documents of Seller; (b) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Seller or the Purchased Assets; (c) conflict with, or result in (with or
without notice or lapse of time or both) any violation of, or default under, or
give rise to a right of termination, acceleration or modification of any
obligation or loss of any benefit under any contract or other instrument to
which Seller is a party or to which any of the Purchased Assets are subject; or
(d) result in the creation or imposition of any Encumbrance on the Purchased
Assets. No consent, approval, waiver or authorization is required to be obtained
by Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
4

--------------------------------------------------------------------------------

Section 3.03         Title to Purchased Assets; Easements. Seller owns and has
good title to the Purchased Assets, free and clear of Encumbrances, except for
those Encumbrances those set forth on Section 3.03 of the Disclosure Schedules
(the “Permitted Encumbrances”). The easements listed on Schedule 5.13 hereto
include all easements relating to the Billboards.


Section 3.04         Assets; Condition of Assets. The Purchased Assets
include, among other things, (i) the billboards set forth on Section 3.04 of the
Disclosure Schedules (the “Billboards”); (ii) all ground leases for the real
property upon which the Billboards are erected; (iii) all required permits and
approvals relating to the construction and operation of the Billboards; and (iv)
all equipment and personal property affixed or appurtenant to the Billboards;
(v) all easements or rights of way relating to access to, visibility of or
otherwise connected with the Billboards; (vi) all maintenance and advertising
contracts relating to the Billboards (to the extent desired and assumed by
Buyer); (vii) parts, supplies, accounts receivable, prepaid advertising, and all
other assets used or useful in the operation of the Billboards, except cash and
marketable securities; and (viii) any and all other rights or privileges
connected with, arising from or necessary for the continued operation of the
Billboards. The tangible Purchased Assets are in good condition and are adequate
for the uses to which they are being put, and none of such Purchased Assets are
in need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost.


Section 3.05         Assigned Contracts. Section 3.05 of the Disclosure
Schedules includes each contract included in the Purchased Assets and being
assigned to and assumed by Buyer (the “Assigned Contracts”). Each Assigned
Contract is valid and binding on Seller in accordance with its terms and is in
full force and effect. None of Seller or, to Seller’s knowledge, any other party
thereto is in breach of or default under (or is alleged to be in breach of or
default under), or has provided or received any notice of any intention to
terminate, any Assigned Contract. No event or circumstance has occurred that,
with or without notice or lapse of time or both, would constitute an event of
default under any Assigned Contract or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of benefit thereunder. Complete and correct copies of each Assigned
Contract have been made available to Buyer. There are no disputes pending or
threatened under any Assigned Contract.


Section 3.06         Permits. Section 3.06 of the Disclosure Schedules lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities included in the Purchased Assets (the “Transferred Permits”). The
Transferred Permits are valid and in full force and effect. All fees and charges
with respect to such Transferred Permits as of the date hereof have been paid in
full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Transferred Permit.
 
5

--------------------------------------------------------------------------------

Section 3.07         Non-foreign Status. Seller is not a “foreign person” as
that term is used in Treasury Regulations Section 1.1445-2.


Section 3.08         Compliance With Laws. Seller has complied, and is
now complying, with all applicable federal, state and local laws and regulations
applicable to ownership and use of the Purchased Assets.


Section 3.09         Legal Proceedings. There is no claim, action, suit,
proceeding or governmental investigation (“Action”) of any nature pending or, to
Seller’s knowledge, threatened against or by Seller (a) relating to or affecting
the Purchased Assets or the Assumed Liabilities; or (b) that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.


Section 3.10         Brokers. Except for Williamson & Associates, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller.


Section 3.11         Financial Statements. Set forth in Section 3.11 of the
Disclosure Schedules are the unaudited income statements of the Business for the
years ended December 31, 2014, December 31, 2015, December 31, 2016 and December
31, 2017 (collectively, the Financial Statements, the “Financial Statements”).
The Financial Statements have been prepared based on the books and records of
the Business, and fairly present in all material respects the financial
condition of the Business as of the respective dates they were prepared and the
results of the operations of the Business, for the periods indicated, subject to
(i) the absence of footnote disclosures and other presentation items and (ii)
changes resulting from normal year-end adjustments.


Section 3.12         Full Disclosure. No representation or warranty by Seller in
this Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
 
6

--------------------------------------------------------------------------------

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual or constructive knowledge of any director or officer of
Buyer, after due inquiry.


Section 4.01         Organization and Authority of Buyer; Enforceability. Buyer
is a limited liability company duly organized, validly existing and in good
standing under the laws of the state of Delaware. Buyer has full corporate power
and authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Buyer. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Seller) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms.


Section 4.02         No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the documents to be delivered
hereunder, and the consummation of the transactions contemplated hereby, do not
and will not: (a) violate or conflict with the certificate of incorporation,
by-laws or other organizational documents of Buyer; or (b) violate or conflict
with any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Buyer. No consent, approval, waiver or authorization is required
to be obtained by Buyer from any person or entity (including any governmental
authority) in connection with the execution, delivery and performance by Buyer
of this Agreement and the consummation of the transactions contemplated hereby.


Section 4.03         Legal Proceedings. There is no Action of any nature pending
or, to Buyer’s knowledge, threatened against or by Buyer that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.


Section 4.04         Brokers. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.
 
7

--------------------------------------------------------------------------------

ARTICLE V
COVENANTS


Section 5.01         Conduct of Business. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement or the Closing Date, except with the prior written consent of Buyer,
Seller shall:


(a)           (i) maintain its limited liability company existence and (ii)
carry on the Business in the usual, regular and ordinary course in a manner
consistent with past practice and in accordance with the provisions of this
Agreement;


(b)           maintain the Billboards and other assets, properties and rights
included in the Purchased Assets in the same state of repair, order and
conditions as they are on the date hereof, reasonable wear and tear excepted;
and


(c)           (i) confer with Buyer prior to implementing operational decisions
of a material nature, (ii) report on a regular basis concerning the status of
its business of operating the Billboards (the “Business”), and (iii) promptly
notify Buyer of any event or occurrence not in the ordinary course of the
Business.


Section 5.02         Negative Covenants. Except as expressly provided in
this Agreement, Seller shall not do any of the following, in each case with
respect to the Business, without the prior written consent of Buyer:


(a)            adopt or propose any amendment to the charter documents of Seller
that could be expected to delay the consummation of the transactions
contemplated by this Agreement;


(b)           sell, lease, transfer or assign any of the Purchased Assets;


(c)            assume, incur or guarantee any indebtedness or modify the terms
of any existing indebtedness;


(d)           mortgage, pledge or subject to liens any assets, properties or
rights related to the Business;


(e)           amend, modify, cancel or waive any rights under any of the
Assigned Contracts;


(f)            take any action or engage in any transaction that is material to,
or outside the ordinary course of, the Business;


(g)           be party to any merger, acquisition, consolidation,
recapitalization, liquidation, dissolution or similar transaction involving the 
Business; or


(h)           agree, whether in writing or otherwise, to do any of the
foregoing.
 
8

--------------------------------------------------------------------------------

Section 5.03         Access to Information; Investigation. Seller shall afford
to Buyer’s officers, directors, employees, accountants, counsel, consultants,
advisors and agents (“Representatives”) free and full access to and the right to
inspect, during normal business hours, all of the Purchased Assets, and shall
permit them to consult with the officers, employees, accountants, counsel and
agents of Seller for the purpose of making such investigation of the Purchased
Assets or Business as Buyer shall desire to make. Seller shall furnish to Buyer
all such documents and copies of documents and records and information with
respect to the Purchased Assets or Business and copies of any working papers
relating thereto as Buyer may reasonably request.


Section 5.04         Release of Liens. Prior to the Closing Date, Seller shall
cause to be released all Encumbrances, except for the Permitted Encumbrances set
forth in Section 3.03 of the Disclosure Schedules, in and upon any of the
Purchased Assets.


Section 5.05         Notification of Certain Matters. Seller shall give prompt
notice to Buyer of (a) any fact, event or circumstance known to it that
individually or taken together with all other facts, events and circumstances
known to it, has had or could have, individually or in the aggregate, a material
adverse effect on the Purchased Assets or the condition (financial or
otherwise), operations, prospects or results of operations of the Business, or
would cause or constitute a breach of any of its representations, warranties,
covenants or agreements contained herein, (b) the failure of any condition
precedent to Buyer’s obligations hereunder, (c) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the consummation of the transactions
contemplated by this Agreement, or (d) any notice or other communication from
any governmental authority in connection with the consummation of the
transactions contemplated by this Agreement.


Section 5.06         Assistance with Buyer Financial Statements. Following the
date hereof, if requested by Buyer, Seller shall provide reasonable assistance
to Buyer in providing information regarding Seller and the Business that Buyer
requires in order to prepare financial statements of Buyer required for filing
by Buyer with the Securities and Exchange Commission in connection with Buyer’s
obligations as a company registered pursuant to the Securities Exchange Act of
1934, as amended.


Section 5.07         Intentionally Omitted.
 
Section 5.08         Bulk Sales Laws. The parties hereby waive compliance with
the provisions of any bulk sales, bulk transfer or similar laws of any
jurisdiction that may otherwise be applicable with respect to the sale of any or
all of the Purchased Assets to Buyer.
 
9

--------------------------------------------------------------------------------

Section 5.09         Transfer Taxes. All transfer, documentary, sales, use,
stamp, registration, value added and other such taxes and fees (including any
penalties and interest) incurred in connection with this Agreement and the
documents to be delivered hereunder shall be borne and paid by Seller when due.
Seller shall, at its own expense, timely file any tax return or other document
with respect to such taxes or fees (and Buyer shall cooperate with respect
thereto as necessary).


Section 5.10         Further Assurances. Following the Closing, each of the
parties hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder,
which shall include, but not be limited to, the reasonable cooperation of each
of the parties to complete the transfer of all utility accounts, permit filings
and any other account transfers.


Section 5.11         Post-Closing Covenant Regarding Termination of Leases.
If, during the five (5) years following the Closing Date, the landlord or
sublandlord under the lease or sublease for any Billboard included in the
Purchased Assets terminates such lease prior to the end of the specified term or
applicable renewal period of such lease, then Seller shall have the right, at
its own expense, to contest the termination of such lease by the landlord or
sublandlord in the appropriate court. If either: (i) Seller does not contest the
termination; or (ii) the litigation regarding the termination, including any and
all available appeals, results in the termination of such lease being upheld,
then Seller shall compensate Buyer for such termination as follows:


(a)           Seller may offer to Buyer, as substitution for any Billboard as to
which the lease has been terminated (the “Terminated Billboard”), another
Billboard (the “Offered Billboard”), which offer Buyer may accept or reject in
its sole discretion. Should Buyer accept the Offered Billboard, such acceptance
shall constitute Buyer’s sole relief with respect to the Terminated Billboard.


(b)           If (i) Seller does not provide a substitute Billboard under
Section 5.11(a), or (ii) if Buyer does not accept the Offered Billboard under
clause (a), then Seller shall pay to Buyer, with such payment to made by set-off
against the next installment then due from Buyer under the Note, an amount equal
to the amount set forth with respect to the Terminated Billboard on Schedule
5.11(b) hereto; provided, that, the “value of location” amounts for each
Terminated Billboard shall be reduced on a dollar for dollar basis by the gross
advertising revenue actually received by Buyer for such Terminated Billboard
following the Closing Date.


Notwithstanding the foregoing, the Seller and Buyer agree that if, during the
five (5) years following the Closing Date, the termination of any lease by the
landlord or sublandlord prior to the end of the specified term or applicable
renewal period of such lease results from the conduct of the Buyer with respect
to such lease or the related Billboard following the Closing Date, which conduct
is materially different from Seller’s conduct with respect to such lease or
related Billboard prior to the Closing Date, Seller’s obligations under this
Section 5.11 shall not be triggered.
 
10

--------------------------------------------------------------------------------

Section 5.12         Non-Interference.  For five (5) years following the Closing
Date:


(a)           Seller shall not, and shall cause its affiliates not to, directly
or indirectly, in any capacity, (i) solicit, engage in business with, or entice,
or attempt to solicit or entice, any landlord of any billboard lease acquired by
Buyer from Seller or (ii) solicit, entice, influence, or attempt to solicit,
entice or influence, any such landlord to divert business away from Buyer or its
affiliates or otherwise interfere with, disrupt or attempt to disrupt the
business relationships, contractual or otherwise, between Buyer or its
affiliates and any such landlord; and


(b)           Buyer and Seller agree that the parties may not have an adequate
remedy at law and may be irreparably harmed in the event that any of the
provisions of this Section 5.12 were not specifically performed. Accordingly,
the non-breaching party may be entitled to injunctive relief to prevent breaches
of this Section 5.12 and to specifically enforce the terms and provisions
hereof, in addition to any other remedy to which it may be entitled, at law or
in equity, including money damages in an amount not to exceed the amount paid by
Buyer to Seller under the terms of this Agreement, without the posting of any
bond.


Section 5.13         Right of First Refusal. During the period beginning on
the Closing Date and ending on the tenth (10th) anniversary thereof (the “ROFR
Period”), neither Seller nor any of its affiliates shall, directly or
indirectly, enter into an agreement or consummate any transaction relating to
the easements listed on Schedule 5.13 hereto with any person or entity other
than Buyer or an affiliate thereof (a “Third-party Transaction”) except in
compliance with the terms and conditions of this Section 5.13.


(a)            If, at any time during the ROFR Period, Seller receives a bona
fide offer for a Third-party Transaction that Seller desires to accept (each, a
“Third-party Offer”), Seller shall, within five (5) days following receipt of
the Third-party Offer, notify Buyer in writing (the “Offer Notice”) of the
material financial and other terms and conditions of such Third-party Offer (the
“Material Terms”) and the identity of all proposed parties to such Third-party
Transaction. Each Offer Notice constitutes an offer made by Seller to enter into
an agreement with Buyer on the same Material Terms of such Third-party Offer
(the “ROFR Offer”).


(b)           At any time prior to the expiration of the thirty (30) day period
following Buyer’s receipt of the Offer Notice (the “Exercise Period”), Buyer may
accept the ROFR Offer by delivery to Seller of a written notice of acceptance
containing the Material Terms and any standard and customary conditions
applicable to a transaction of this nature, executed by Buyer; provided,
however, that Buyer shall not be required to accept any non-financial terms or
conditions contained in any Material Terms that cannot be fulfilled by Buyer as
readily as by any other person or entity (e.g., an agreement conditioned upon
the services of a particular individual).
 
11

--------------------------------------------------------------------------------

(c)            If, by the expiration of the Exercise Period, Buyer has not
accepted the ROFR Offer, and provided that Seller has complied with all of the
provisions of this Section 5.13, at any time during the sixty (60) day period
following the expiration of the Exercise Period, Seller may consummate the
Third-party Transaction with the counterparty identified in the applicable Offer
Notice, on Material Terms that are the same or more favorable to Seller as the
Material Terms set forth in the Offer Notice. If such Third-party Transaction is
not consummated within such sixty (60) day period, the terms and conditions of
this Section 5.13 will again apply and Seller shall not enter into any
Third-party Transaction during the ROFR Period without affording Buyer the right
of first refusal on the terms and conditions of this Section 5.13.


(d)           For the avoidance of doubt, the terms and conditions of this
Section 5.13 apply to each Third-party Offer received by Seller, only with
respect to the easements listed on Schedule 5.13, during the ROFR Period.


Section 5.14         Development Agreement. During the period beginning on
the Closing Date and ending on the tenth (10th) anniversary thereof, Seller,
either directly or through Mitchell Hembree, as an affiliate of Seller (either,
for purposes of this Section 5.14, the “Developer”), may from time to time
procure, permit and construct new sites for billboards (a “New Site”) in the
market area in which the Business operated as of Closing. Prior to offering a
New Site to an unrelated potential third party purchaser, Seller or Mr. Hembree
shall present to Buyer or an affiliate thereof (either, for purposes of this
Section 5.14, the “Acquiror”) the opportunity to acquire any such New Site, and
Acquiror shall have the right, but not the obligation, to acquire such New Site
for a purchase price to be agreed by Developer and Acquiror.


ARTICLE VI
CONDITIONS TO CLOSING


Section 6.01       Conditions to Obligations of Buyer and Seller. The
obligations of Buyer and Seller to consummate the transactions contemplated by
this Agreement are subject to the satisfaction on or prior to the Closing Date
of the following conditions:


(a) No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the transactions contemplated by this
Agreement shall be in effect. No law shall have been enacted or shall be deemed
applicable to the transactions contemplated by this Agreement which makes the
consummation of such transactions illegal.
 
12

--------------------------------------------------------------------------------

Section 6.02         Conditions to Obligation of Buyer. The obligation of Buyer
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by Buyer in its sole discretion) of the following
further conditions:


(a)            The representations and warranties of Seller set forth in this
Agreement shall have been true and correct in all material respects at and as of
the date hereof and shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of the Closing Date, except to the
extent that such representations and warranties refer specifically to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.


(b)           Seller shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Seller at or prior to the Closing.


(c)            Buyer shall have received a certificate dated the Closing Date
signed on behalf of Seller by an authorized officer thereof to the effect that
the conditions set forth in Sections 6.02(a) and 6.02(b) have been satisfied
(the “Seller Closing Certificate”).


(d)           There shall have been no material adverse change in the Purchased
Assets or the condition (financial or otherwise), operations, prospects or
results of operations of the Business.


(e)            No action or order shall be pending or threatened before any
court or other governmental authority or before any other person or entity
wherein an unfavorable order would (i) prevent consummation of any of the
transactions contemplated by this Agreement, (ii) affect adversely the right of
Buyer to own the Purchased Assets or (iii) restrain or prohibit Buyer’s
ownership or operation of all or any material portion of the Business or
Purchased Assets. No such action or order shall be in effect.


(f)            Any consents of third parties required in order for Buyer to
consummate the transactions contemplated by this Agreement shall have been
received.


(g)           No law shall have been enacted or shall be deemed applicable to
the transactions contemplated by this Agreement which has any of the effects set
forth in
Section 6.02(e).


(h)           Seller shall have delivered to Buyer all agreements and other
documents required to be delivered by Seller to Buyer pursuant to Section
3.02(a) of this Agreement.


(i)             Buyer shall have received evidence in form and substance
satisfactory to Buyer that all liens with respect to the Purchased Assets have
been released.


Section 6.03         Conditions to Obligation of Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject
to the satisfaction (or waiver by Seller in its sole discretion) of the
following further conditions:
 
13

--------------------------------------------------------------------------------

(a)            The representations and warranties of Buyer set forth in this
Agreement shall have been true and correct in all material respects at and as of
the date hereof and shall be true and correct in all material respects at and as
of the Closing Date as if made at and as of the Closing Date, except to the
extent that such representations and warranties refer specifically to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date.


(b)           Buyer shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Buyer at or prior to the Closing.


(c)            Seller shall have received a certificate dated the Closing Date
signed on behalf of Buyer by an authorized to the effect that the conditions set
forth in Section 6.03(a) and 6.03(b) have been satisfied (the “Buyer Closing
Certificate”).


(d)           No Action shall be pending or threatened before any court or other
governmental authority or other person wherein an unfavorable order would (i)
prevent consummation of any of the transactions contemplated by this Agreement
or (ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation. No such order shall be in effect.


(e)            Buyer shall have delivered to Seller all agreements and other
documents required to be delivered by Buyer to Seller pursuant to Section
3.02(b) of this Agreement.


ARTICLE VII
TERMINATION


Section 7.01         Termination.


(a)            This Agreement may be terminated at any time prior to the
Closing:


(i)            by mutual written consent of Buyer and Seller;


(ii)           by Buyer or Seller if the Closing does not occur on or before
January 31, 2018; provided that the right to terminate this Agreement under this
clause (ii) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such date; or


(iii)          by Buyer if:


(A)          any condition to the obligations of Buyer hereunder becomes
incapable of fulfillment other than as a result of a breach by Buyer of any
covenant or agreement contained in this Agreement, and such condition is not
waived by Buyer; or
 
14

--------------------------------------------------------------------------------

(B)           there has been a breach by Seller of any representation, warranty,
covenant or agreement contained in this Agreement or the Seller Disclosure
Schedule, or if any representation or warranty of Seller shall have become
untrue, in either case such that the conditions set forth in Sections 6.02(a) or
6.02(b) would not be satisfied; or


(iv)          by Seller if:


(A)          any condition to the obligations of Seller hereunder becomes
incapable of fulfillment other than as a result of a breach by Seller of any
covenant or agreement contained in this Agreement, and such condition is not
waived by Seller; or


(B)           there has been a breach by Buyer of any representation, warranty,
covenant or agreement contained in this Agreement or the Buyer Disclosure
Schedule, or if any representation or warranty of Buyer shall have become
untrue, in either case such that the conditions set forth in Sections 6.03(a) or
6.03(b) would not be satisfied.


(b)           The party desiring to terminate this Agreement pursuant to clause
(ii), (iii) or (iv) shall give written notice of such termination to the other
party hereto.


Section 7.02         Effect of Termination. In the event of termination of
this Agreement as provided in Section 7.01, this Agreement shall immediately
become null and void and there shall be no Liability or obligation on the part
of Seller or Buyer or their respective officers, directors, stockholders or
affiliates.


ARTICLE VIII
INDEMNIFICATION


Section 8.01         Survival. All representations, warranties, covenants
and agreements contained herein and all related rights to indemnification shall
survive the Closing for a period of twenty-four (24) months.


Section 8.02         Indemnification By Seller. Subject to the other terms
and conditions of this Article VI, Seller shall defend, indemnify and hold
harmless Buyer, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements (collectively, “Losses”), arising from or relating to:


(a)            any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement or any document to be delivered
hereunder;
 
15

--------------------------------------------------------------------------------

(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement or any document
to be delivered hereunder;


(c)            any Excluded Asset or Excluded Liability.
 
Section 8.03         Indemnification By Buyer. Subject to the other terms
and conditions of this Article VI, Buyer shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, directors,
officers and employees from and against all Losses arising from or relating to:


(a)           any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or any document to be delivered
hereunder;


(b)           any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement or any document
to be delivered hereunder; or


(c)            any Assumed Liability, but only with respect to such Losses
arising after the Closing.
 
Section 8.04         Indemnification Procedures. Whenever any claim shall arise
for indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).


Section 8.05         Right of Set-Off. Buyer shall have the right to set off any
Losses incurred prior to the payment of the first installment under the Note
against such first installment.
 
16

--------------------------------------------------------------------------------

Section 8.06         Tax Treatment of Indemnification Payments.
All indemnification payments made by Seller under this Agreement shall be
treated by the parties as an adjustment to the Purchase Price for tax purposes,
unless otherwise required by law.


Section 8.07         Effect of Investigation. Buyer’s right to indemnification
or other remedy based on the representations, warranties, covenants and
agreements of Seller contained herein will not be affected by any investigation
conducted by Buyer with respect to, or any knowledge acquired by Buyer at any
time, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.


Section 8.08         Cumulative Remedies. The rights and remedies provided in
this Article VI are cumulative and are in addition to and not in substitution
for any other rights and remedies available at law or in equity or otherwise.


ARTICLE IX
MISCELLANEOUS


Section 9.01         Expenses. All costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such costs and expenses.


Section 9.02         Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the third day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 9.02):


If to Seller:           Quality I/N Signs and Outdoor Advertising, LLC
225 County Road 1291
Cullman, AL 35058
Facsimile:
E-mail:
Attention:
 
17

--------------------------------------------------------------------------------

with a copy to:     Webb, Klase & Lemond, LLC
1900 The Exchange, SE
Suite 480
Atlanta, Georgia 30339
Facsimile: (770) 217-9950
E-mail: flemond@webbllc.com
Attention:  G. Franklin Lemond, Jr., Esq.


If to Buyer:           Standard Outdoor Southeast I LLC
1521 Concord Pike, Suite 301
Wilmington, DE 19803
Facsimile: (302) 504-4780
E-mail: ianestus@spdopps.com
Attention: Ian Estus


with a copy to:     Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Facsimile: (215) 963-5001
E-mail: justin.chairman@morganlewis.com
Attention: Justin W. Chairman, Esq.


Section 9.03         Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.


Section 9.04         Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.


Section 9.05         Entire Agreement. This Agreement and the documents to
be delivered hereunder constitute the sole and entire agreement of the parties
to this Agreement with respect to the subject matter contained herein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and the
documents to be delivered hereunder, the Exhibits and Disclosure Schedules
(other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.


Section 9.06         Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed. No assignment shall
relieve the assigning party of any of its obligations hereunder.
 
18

--------------------------------------------------------------------------------

Section 9.07         No Third-party Beneficiaries. Except as provided in Article
VI, this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.


Section 9.08         Amendment and Modification. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
party hereto.


Section 9.09         Waiver. No waiver by any party of any of the provisions
hereof shall be effective unless explicitly set forth in writing and signed by
the party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


Section 9.10         Governing Law. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Alabama
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Alabama or any other jurisdiction).


Section 9.11         Submission to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America or the courts of the State of Delaware or State of Alabama in each
case located in the city of Wilmington and county of New Castle County, or city
of Cullman and county of Cullman County, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding.


Section 9.12         Waiver of Jury Trial. Each party acknowledges and agrees
that any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.
 
19

--------------------------------------------------------------------------------

Section 9.13         Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.


Section 9.14         Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.


[SIGNATURE PAGE FOLLOWS]
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 
QUALITY I/N SIGNS AND OUTDOOR ADVERTISING, LLC
       
By:
/s/ Mitchell Hembree  
Name:
Mitchell Hembree  
Title:
Owner        
STANDARD OUTDOOR SOUTHEAST I LLC
       
By:
/s/ Ian W. Estus  
Name:
Ian W. Estus  
Title:
President

 
[Signature Page to Asset Purchase Agreement]
 

--------------------------------------------------------------------------------

Exhibit A


Promissory Note
 
2

--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY COMPARABLE STATE SECURITIES LAW, AND MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION UNDER
THE ACT.


PROMISSORY NOTE AND SECURITY AGREEMENT


$
6,500,000.00
 
January 18, 2018



FOR VALUE RECEIVED, STANDARD OUTDOOR SOUTHEAST I LLC, a Delaware limited
liability company (“Maker”), hereby unconditionally promises to pay to the order
of QUALITY I/N SIGNS AND OUTDOOR ADVERTISING, LLC., an Alabama limited liability
company (herein called, together with its successors and assigns, “Holder”), in
lawful money of the United States and in immediately available funds, the
principal sum of Six Million Five Hundred Thousand and No/100 Dollars
($6,500,000.00), together with all accrued and unpaid interest thereon, in the
amounts, at the times, in the manner and subject to the terms and conditions set
forth in this Promissory Note and Security Agreement (this “Note”).


1.             Payment Terms and Conditions.


(a)           Commencing on the date hereof, interest on the outstanding
principal amount evidenced by this Note shall accrue at a per annum rate of five
percent (5.00%) (the “Pre-Default Rate”). Payments of accrued Interest shall be
made quarterly in arrears, on January 2, April 1, July 1, and October 1, with
the first payment to be made on April 1, 2018. Interest shall be computed
hereunder based on a 360-day year consisting of twelve months of 30 days each.


(b)           Borrower shall make principal payments as follows:


Date
 
Principal Payment Amount
 
January 2, 2020
 
$
1,000,000
 
January 2, 2021
 
$
1,000,000
 
January 2, 2022
 
$
1,000,000
 



(c)           On January 2, 2023 (the “Maturity Date”), a payment equal to the
entire unpaid principal balance hereof, together with any and all accrued
interest thereon and any other amounts due hereunder shall be immediately
payable. If Maker fails to pay any payment on the date when due, including the
balloon payment on the Maturity Date, interest shall accrue on the outstanding
principal balance hereof equal to the lesser of (i) the Pre-Default Rate plus
three percent (3%) per annum, or (ii) the maximum amount allowable under
applicable law (the “Default Rate”).


(d)          Payments shall be made payable to Holder by, at the option of
Maker, check, wire transfer or ACH deposit and sent to such business account,
address, or other place as Holder may determine in its sole discretion. All
payments required to be made hereunder shall be made on the date when due in
immediately available United States funds without notice, demand, right of
offset, counterclaim, abatement, postponement, diminution or deduction, and in
the event that any payments submitted hereunder are in funds not available until
collected, said payments shall continue to bear interest until collected.
 
1

--------------------------------------------------------------------------------

(e)           Maker may prepay the principal balance of this Note, in whole or
in part, at any time without charge. Each such prepayment shall be applied in
the direct order of maturity.


(f)            If any day on which a principal or interest payment is due is not
a Business Day, such payment shall be due and payable on the immediately
succeeding Business Day. “Business Day” means any day other than a Saturday, a
Sunday, or a day on which banks in New York, New York are authorized or required
by law to be closed.


2.             Loan Documents. Simultaneously with Maker’s execution of this
Note, Maker shall execute and deliver to Holder (a) a certificate executed by
Maker’s secretary or other officer whereby such party affirms that attached to
such certificate is (i) an accurate copy of the resolutions authorizing the
borrowing of monies, the granting of liens and all other matters set forth in or
contemplated by this Note and the other documents evidencing, securing or
otherwise related to this Note (collectively, the “Loan Documents”), (ii) a copy
of the organizational documents of Maker in effect on the date hereof, (iii)
an incumbency and signature certification, and (iv) an opinion of counsel
acceptable to Holder; and (b) such other agreements, documents and assurances as
Holder may reasonably request in connection with the transactions described in
or contemplated by the Loan Documents or as deemed necessary or desirable by
Holder to perfect its security interest in any Collateral (defined below).


3.             Security. For valuable consideration and to secure the prompt
payment and performance in full of all of the obligations under this Note, Maker
grants to Holder and so pledges and assigns to Holder a first priority security
interest in the following properties, assets and rights of Maker, wherever
located, whether now owned or hereafter acquired or arising: (a) the outdoor
advertising equipment and other equipment listed on Exhibit A, attached hereto
(the “Specified Equipment”); (b) all faces and displays (whether static or
multi-faced (mechanical or electronic)), accessions, attachments, enhancements,
repairs, and accessories to any of the Specified Equipment, whether added now or
later; (c) all proceeds of any of the Specified Equipment; (d) all advertising
contracts, which shall include all rights which Maker has to receive money in
the nature of rental, royalties, license, advertising or marketing fees, or in
whatever manner designated or named for the use solely of the Specified
Equipment by advertisers, whether now in existence or later created; and (e) any
records and data relating to any of the foregoing, whether in the form of a
writing, photograph, scan, or electronic media (the “Collateral”).


4.             Representations and Warranties. To induce Holder to accept this
Note, Maker represents and warrants that (a) Maker is duly organized and validly
existing in good standing under the laws of the State of Delaware, with full
power and authority to make, deliver and perform this Note, (b) the execution,
delivery and performance by Maker of this Note have been duly authorized and do
not and will not violate or conflict with its organizational documents or, in
any material respect, any law, rule, regulation or order binding on Maker or any
agreement or instrument to which Maker is a party or which may be binding on
Maker, (c) this Note has been duly executed by an authorized officer of Maker
and constitutes a legal, valid and binding obligation of Maker, enforceable
against Maker in accordance with its terms, except as may be limited by
principles of equity, (d) no authorization, consent, approval, license or
exemption from, or filing or registration with, any court or government or
governmental agency is or will be necessary to the valid execution, delivery or
performance by Maker of this Note, (e) the exact legal name of Maker is set
forth in the introductory paragraph of this Note, and (f) the loan evidenced
hereby constitutes a business loan under applicable law.


5.             Covenants. Until such time as all obligations hereunder have been
paid in full, Maker hereby covenants and agrees with Holder that Maker shall (a)
preserve and maintain its separate legal existence and all rights, franchises,
licenses, permits, approvals and privileges of all governmental authorities and
other persons necessary to the conduct of its business; (b) observe and remain
in compliance with all of the terms and conditions of its organizational
documents and all requirements of law, in each case, as necessary to the conduct
of its business; (c) keep and maintain complete and accurate books and records
of all Collateral in form and substance reasonably satisfactory to Holder; (d)
give Holder prompt written notice of the commencement of, or the threat in
writing by any person to commence, any action (including self-help) or
proceeding for the purpose of enforcing or protecting any actual or alleged lien
upon or security interest in any of the Collateral, and including any
foreclosure, repossession, attachment, execution or other process regarding any
of the Collateral; and (e) promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that Holder may reasonably request, in order to perfect and protect the
security interest granted or purported to be granted hereby or to enable Holder
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
 
2

--------------------------------------------------------------------------------

6.             Events of Default. Each of the following events shall constitute
an event of default (an “Event of Default”) hereunder: (a) Maker shall fail to
make any payment of principal or interest hereunder on the date such payment is
due; (b) Maker shall admit in writing its inability to pay its debts generally,
or shall make any general assignment of the benefit of its creditors, or if any
proceeding shall be instituted by or against Maker seeking to adjudicate it
bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, protection, readjustment, relief or composition of
it or its debts under any law or statute in any jurisdiction relating to
bankruptcy, insolvency, receivership, or reorganization or relief of debtors,
whether now or hereafter in effect, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for Maker or for any substantial part of its property, or any procedure for the
relief of financially distressed debtors; and (c) Maker shall be in default
under any non-monetary obligations set forth herein and such default shall
continue for a period that is thirty (30) days following the date of written
notice of such default from Holder.


7.             Remedies upon Default. Holder shall have all the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, as may be amended from time to time, including but not limited to the
right to take possession of the Collateral via foreclosure. In addition, Holder
shall have and may exercise any or all other rights and remedies it may have
available at law, in equity, or otherwise. Except as may be prohibited by
applicable law, all of Holder’s rights and remedies, whether evidenced by this
Agreement, the Related Documents, or by any other writing, shall be cumulative
and may be exercised singularly or concurrently. Election by Holder to pursue
any remedy will not constitute a waiver of its rights to pursue other remedies
and an election to make expenditures or to take action to perform an obligation
of Maker under this Agreement, after Maker’s failure to perform, shall not
affect Holder’s right to declare a Default and exercise its remedies. In
addition and without limitation, if an Event of Default shall have occurred and
be continuing, Holder may exercise any one or more of the following rights and
remedies:


(a)          in addition to the rights and remedies set forth elsewhere in this
Note, at the election of Holder, in its discretion, all of the indebtedness
evidenced hereby shall be immediately due and payable, and Holder may further
exercise all rights and remedies available to Holder under this Note or under
applicable law or at equity.


(b)          Holder may require Maker to: (i) deliver to Holder or its designee
all or any portion of the Collateral; (ii) assign all of Maker’s rights,
privileges, title, and interest to any and all city, county, state, federal, or
other permits, tags, licenses, certificates, and any other documents,
instruments, agreements, or rights necessary or desirable in order for Holder or
its designee to continue to maintain and operate solely Specified Equipment or
which are necessary or beneficial to the construction, maintenance, operation,
relocation, or removal solely of Specified Equipment; (iii) assign all
advertising contracts in whatever manner designated or named solely for the use
of the Specified Equipment by advertisers, whether now in existence or later
created; or (iv) assemble all paperwork and records relating to the Collateral
and make it available to Holder at a place to be designated by Holder. Holder
also shall have full power to enter upon the property of Maker to take
possession of, operate, and remove the Collateral.
 
3

--------------------------------------------------------------------------------

(c)           Holder shall have full power to sell, lease, transfer, or
otherwise deal with the Collateral or proceeds thereof in Holder’s own name or
in that of Maker. Holder may sell the Collateral at public auction or private
sale. Unless the Collateral threatens to decline speedily in value or is a type
customarily sold on a recognized market, Holder will give Maker reasonable
notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made. The requirements of reasonable
notice shall be met if such notice is given at least fifteen (15) days before
the time of the sale or disposition. All expenses relating to the disposition of
the Collateral, including the expenses of retaking, holding, insuring, preparing
for sale, and selling the Collateral, shall become a part of the obligations
secured by this Note and shall be payable on demand, with interest at the
Default Rate from date of expenditure until repaid.


(d)          Insofar as the proceeds of the Specified Equipment consists of
Accounts, General Intangibles, Payment Intangibles, insurance policies,
Instruments, Chattel Paper, choses in action, or similar property, Holder may
demand, collect, receive, settle, compromise, adjust, sue for, foreclose, or
realize on such Collateral as Holder may determine, whether or not any
indebtedness then due. For these purposes, Holder may, on behalf of and in the
name of Maker, receive, open, and dispose of mail addressed to Maker; change any
address to which mail and payments are to be sent; and endorse notes, checks,
drafts, money orders, documents of title, instruments, and items pertaining to
payment, shipment, or storage of any Collateral. To facilitate collection,
Holder may notify account debtors and obligors on any Collateral to make
payments directly to Holder.


(e)           If Holder chooses to sell any or all of the Collateral, Holder may
obtain a judgment against Maker for any deficiency remaining on the obligations
due to Holder after application of all amounts received from the exercise of the
rights provided in this Agreement. Maker shall be liable for a deficiency even
if the transaction described in this subsection is a sale of accounts or Chattel
Paper.


With respect to any city, county, state, federal, or other permits, tags,
licenses, certificates, and any other documents, instruments, agreements, or
rights that does not relate solely to Specified Equipment, Maker does hereby
grant to Holder a non-exclusive, royalty free license, solely to the extent such
interests may be licensed or assigned, to use all of Maker’s rights, privileges,
title, and interest to any and all city, county, state, federal, or other
permits, tags, licenses, certificates, and any other documents, instruments,
agreements, or rights necessary or desirable in order for Holder or its designee
to continue to maintain and operate the Specified Equipment or which are
necessary or beneficial to the construction, maintenance, operation, relocation,
or removal of the Specified Equipment. Such license is given solely for use by
Holder in connection with its exercise of its rights under this Section 7.


Each right, power, and remedy of Holder as provided for in this Note or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Note or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Holder of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Holder of any or all such other
rights, powers, or remedies. Notwithstanding the foregoing, the Maker and Holder
agree that in the event that Holder exercises its right to foreclose for an
Event of Default under Section 6(a), Holder will not seek the appointment of a
receiver, as may be permitted under Alabama law. If any Event of Default (other
than under Section 6(a)) occurs, Holder may, in its discretion, exercise all
rights and remedies available to Holder under this Note (other than acceleration
of this Note) or under applicable law or at equity.
 
4

--------------------------------------------------------------------------------

8.             No Waiver by Holder. No delay, indulgence, departure, extension
of time for payment, acceptance of a partial or past due installment or any
other act or omission by Holder with respect to Maker shall: (a) release,
discharge, modify, change or otherwise affect the original liability of Maker;
(b) be construed as a novation or reinstatement of the indebtedness evidenced
hereby, or be construed as a waiver of any right of acceleration or the right of
Holder to insist upon strict compliance with the terms hereof; or (c) preclude
Holder from exercising any right, privilege or power granted herein or by law or
at equity. Maker hereby expressly waives the benefit of any statute or rule of
law or equity, whether nor or hereafter provided, which would produce a result
contrary to or in conflict with the foregoing. No right, power or remedy
conferred upon or reserved to Holder herein is intended to be exclusive of any
other right, power or remedy, but each and every such right, power or remedy
shall be cumulative and concurrent and shall be in addition to any other right,
power or remedy given thereunder or now or hereafter existing.


9.             Waivers. Presentment for payment, demand, protest and notice of
demand, protest, nonpayment, dishonor, acceleration and intent to accelerate and
all other notices whatsoever are hereby waived by Maker, which further waives
and renounces, to the fullest extent permitted by law, all rights to the
benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by any applicable laws, both
as to itself and in and to all of its property against the enforcement and
collection of the obligations evidenced by this Note.


10.           Costs and Expenses. Maker shall pay on demand all costs, fees and
expenses, including, without limitation, reasonable, out-of-pocket attorneys’
fees, actually incurred by Holder in connection with any enforcement action by
Holder, whether by or through an attorney at law or in an action in a
bankruptcy, insolvency or other judicial proceeding.


11.           Miscellaneous.


(a)           The rights and obligations of Maker and Holder of this Note will
be binding upon and inure to the benefit of the successors, assigns,
administrators and transferees of the parties. Maker may not assign any of its
rights or obligations hereunder without the prior written consent of Holder,
such consent not to be unreasonably withheld, delayed or conditioned. Holder may
not assign or transfer all or any of its rights or obligations under this Note
without the prior written consent of Maker, such consent not to be unreasonably
withheld, delayed or conditioned. Except as otherwise expressly provided in this
Note, any provision of this Note may be modified or supplemented only by an
instrument in writing signed by Maker and Holder. Any deviation from any
provision of this Note may be waived or approved only by a written instrument
signed by Holder and Maker.


(b)           This Note shall be governed by, and construed in accordance with,
the laws of the State of Alabama, without giving effect to principles of
conflict of laws that would cause the laws of another state to apply. Maker
acknowledges and agrees that any action, suit or proceeding to enforce any
provision of, or based on any matter arising out of or in connection with this
Note shall be brought only in a state court or federal court located in the
State of Alabama, and Maker hereby consents to the jurisdiction of such courts
in any such action, suit or proceeding and irrevocably waives, to the fullest
extent possible under applicable law, any objection that it may now or hereafter
have to the laying of venue in any such court that such action, suit or
proceeding has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world.
 
5

--------------------------------------------------------------------------------

(c)           All headings used herein are used for convenience only and shall
not be used to construe or interpret this Note.


(d)          In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by applicable law, and in the event
any such payment is inadvertently made by the Maker or inadvertently received by
Holder, then such excess sum shall be credited as a payment of principal. It is
the express intent hereof that the undersigned not pay, and Holder not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may legally be paid by the undersigned under applicable law.


(e)           In case this Note is collected by law, or through an attorney at
law, all costs of collection, including attorneys’ fees, shall be paid by the
Maker.


(f)            If any provision of this Note is, for any reason and to any
extent, invalid or unenforceable, then the remaining provisions of this Note,
and the application of the provision determined to be unenforceable to other
circumstances, shall not, at the election of the party for whom the benefit of
the unenforceable provision exists, be affected thereby, but instead shall be
enforceable to the maximum extent permitted by applicable law.


(g)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF MAKER AND, BY
ITS ACCEPTANCE HEREOF, HOLDER WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A
TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY
TYPE AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE.


(h)           Any notice, request, correspondence or other document required or
permitted to be given or delivered to Holder or Maker shall be delivered or
shall be sent by certified mail, postage prepaid, overnight delivery, or
personal delivery to Holder at 225 County Road 1291, Cullman, AL 35058,
attention Mitchell Hembree, and to Maker at 1521 Concord Pike, Suite 301,
Wilmington, DE 19803, attention Ian Estus, or to such other address as may
hereafter be specified in a notice designated as a notice of change of address
under this Section 12(h).


12.           Electronic Signatures. For purposes of this Note, the displayed or
printed image of a manually signed document (or signature page thereto)
transmitted by any electronic means, including by facsimile machine or as a
scanned attachment to e-mail, is to be treated as an original document, the
signature of any person reproduced in the displayed or printed image, for
purposes hereof, is to be considered as an original signature, and such image
has the same binding effect as an original document bearing an original manual
signature. At the request of any party hereto, any document so transmitted is to
be re-executed in original form by the persons who executed the transmitted
document.


[Signature page follows]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by a
duly authorized representative as of the day and year first above written.



 
“MAKER”:
         
STANDARD OUTDOOR SOUTHEAST I LLC
         
By:
       
Name:
Ian W. Estus    
Title:
President  



ACKNOWLEDGED, AGREED AND ACCEPTED


“HOLDER”:


QUALITY I/N SIGNS AND OUTDOOR ADVERTISING, LLC


By:
     
Name:
   
Title:
   

 
[Signature Page to Promissory Note and Security Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A


COLLATERAL


See attached.
 

--------------------------------------------------------------------------------

Exhibit B


Assignment and Assumption Agreement and Bill of Sale
 
3

--------------------------------------------------------------------------------

Execution Version


ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE


January 18, 2018


This ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE (this “Agreement”) is
made effective as of January 18, 2018, by and between Quality I/N Signs and
Outdoor Advertising, LLC, an Alabama limited liability company (“Assignor”) and
Standard Outdoor Southeast I LLC, a Delaware limited liability company
(“Assignee”) (Assignor and Assignee being each a “Party” and collectively the
“Parties”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the APA (as defined below).


RECITALS


WHEREAS, this Agreement is being executed and delivered pursuant to the terms
of that certain Asset Purchase Agreement, dated as of January 18, 2018, by and
between Assignor, and Assignee (the “APA”);


WHEREAS, Assignor desires hereby to sell, grant, assign, transfer, deliver and
convey to Assignee, and Assignee desires to receive and accept, all of
Assignor’s right, title and interest in and to all of the Purchased Assets, but
none of the Excluded Assets; and


WHEREAS, Assignee desires to assume and agrees to pay, discharge and perform,
as applicable, in a timely manner and in accordance with the terms of the APA,
the Assumed Liabilities, but not any other liabilities of Assignor, pursuant to
and in accordance with the terms of and subject to the conditions set forth in
the APA.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, covenants
and agreements set forth in this Agreement and in the APA, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:


1.             Assignment. Assignor hereby sells, grants, assigns, transfers,
delivers and conveys to Assignee, and Assignee hereby accepts, all of Assignor’s
right, title and interest in and to the Purchased Assets, but none of the
Excluded Assets, in each case on the terms of and subject to the conditions set
forth in the APA.


2.             Assumption. Assignor hereby assigns to Assignee, and Assignee
hereby expressly assumes and agrees to pay, discharge and perform, as
applicable, the Assumed Liabilities, but not any other liabilities of Assignor,
in each case on the terms of and subject to the conditions set forth in the APA.


3.             Further Assurances. In addition to this Agreement, Assignor,
affiliates of Assignor and Assignee may enter into various other assignments,
which documents will be filed of record, to the extent necessary, in the
appropriate filing locations to provide notice of record of the assignments
provided for in this Agreement. Assignor and Assignee mutually agree to execute
such further deeds, bills of sale, assignments, releases, assumptions,
notifications or other documents as may be reasonably requested for the purpose
of giving effect to, evidencing, or giving notice of the transactions evidenced
by this Agreement.
 

--------------------------------------------------------------------------------

4.             Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned or transferred (other than by operation
of law), by any Party without the prior written consent of the other Party;
provided, however, that either Party may assign any of its rights under this
Agreement to any of its affiliates. Except as may be set forth in the APA,
nothing in this Agreement, express or implied, is intended to confer upon any
person other than the Parties and their respective successors and permitted
assigns, any rights, benefits or obligations hereunder; provided, however, that
in connection with any assignment, the assignor shall not be relieved of any
liability under this Agreement.


5.             Modification and Waiver. No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by each Party to be
bound thereby. No waiver of any of the provisions (or of any default thereof) of
this Agreement shall be deemed or shall constitute a waiver of any other
provision (or default) hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.


6.             Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when executed and sent to the other Party, shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or other electronic image scan transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.


7.             Governing Law; Jurisdiction and Venue; Disputes. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Alabama without giving effect to any choice or conflict of law
provision or rule (whether of the State of Alabama or any other jurisdiction).
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby may be instituted in the federal courts
of the United States of America or the courts of the State of Delaware or State
of Alabama in each case located in the city of Wilmington and county of New
Castle County, or city of Cullman and county of Cullman County, and each of
Assignor and Assignee irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding. Each of Assignor and Assignee
acknowledges and agrees that any controversy which may arise under this
Agreement is likely to involve complicated and difficult issues and, therefore,
each such party irrevocably and unconditionally waives any right it may have to
a trial by jury in respect of any legal action arising out of or relating to
this Agreement or the transactions contemplated hereby.


[Signature page immediately follows.]
 
- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.
 

 
ASSIGNOR:
     
QUALITY I/N SIGNS AND OUTDOOR ADVERTISING
                    
By:
   
Name:
   
Title:
 

 

 
ASSIGNEE:
       
STANDARD OUTDOOR SOUTHEAST I LLC
       
By:
   
Name:
Ian W. Estus  
Title:
President

 
[Signature Page to Assignment and Assumption Agreement and Bill of Sale]
 

--------------------------------------------------------------------------------

Exhibit C


Assignment and Assumption of Lease
 
4

--------------------------------------------------------------------------------

Execution Version


ASSIGNMENT AND ASSUMPTION OF LEASES


THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), is made as of the
18th day of January, 2018 by and between Quality I/N Signs and Outdoor
Advertising, LLC, an Alabama limited liability company (“Assignor”), and
Standard Outdoor Southeast I LLC, a Delaware limited liability company
(“Assignee”) (Assignor and Assignee being each a “Party” and collectively the
“Parties”). Capitalized terms used but not defined herein shall have the
meanings given to such terms in the APA (as defined below).


RECITALS:


A.           Assignor, as seller, and Assignee, as buyer, entered into that
certain Asset Purchase Agreement (the “APA”) dated as of January 18, 2018, for
the purchase and sale of certain real property, easements and improvements
identified on Schedule 1 attached hereto (collectively, “Property”), as the same
are particularly described in the APA. Concurrently herewith, Assignor is
conveying to Assignee all of Assignor’s right, title, estate and interest in and
to the Property.


B.             The Property is subject to the Leases (as hereinafter defined).
In connection with the sale of the Property, Assignor desires to assign the
Leases to Assignee and Assignee desires to accept and assume the Leases from
Assignor upon the terms and conditions set forth in this Assignment.


NOW, THEREFORE, in consideration of the sale of the Property and the mutual
covenants contained herein, the parties hereto agree as follows:


1.             Effective Date. Effective as of the date hereof (the “Effective
Date”), Assignor hereby sells, transfers and assigns to Assignee, its successors
and assigns, all of Assignor’s right, title, estate and interest in and to those
certain Leases by and between Assignor, as landlord, and the lessees (“Lessees”)
identified on the rent schedule which is attached hereto as Exhibit A and made a
part hereof (collectively, “Leases”), together with all rents, issues
and profits arising from the Leases and all security deposits and other
deposits, if any, paid to Assignor by Lessees under the Leases and all interest
accrued thereon, if any, as more particularly set forth on Exhibit A.


2.             Assumption. Assignee hereby accepts and assumes obligations
related to, arising out of or connected with the Leases to the extent that the
same were required to be performed on or after the Effective Date.


3.             Further Assurances. In addition to this Assignment, Assignor,
affiliates of Assignor and Assignee may enter into various other assignments,
which documents will be filed of record, to the extent necessary, in the
appropriate filing locations to provide notice of record of the assignments
provided for in this Assignment. Assignor and Assignee mutually agree to execute
such further deeds, bills of sale, assignments, releases, assumptions,
notifications or other documents as may be reasonably requested for the purpose
of giving effect to, evidencing, or giving notice of the transactions evidenced
by this Assignment.
 

--------------------------------------------------------------------------------

4.             Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Assignment nor any of the rights, benefits
or obligations hereunder shall be assigned or transferred (other than by
operation of law), by any Party without the prior written consent of the other
Party; provided, however, that either Party may assign any of its rights under
this Assignment to any of its affiliates. Except as may be set forth in the APA,
nothing in this Assignment, express or implied, is intended to confer upon any
person other than the Parties and their respective successors and permitted
assigns, any rights, benefits or obligations hereunder; provided, however, that
in connection with any assignment, the assignor shall not be relieved of any
liability under this Assignment.


5.             Modification and Waiver. No supplement, modification or waiver of
this Assignment shall be binding unless executed in writing by each Party to be
bound thereby. No waiver of any of the provisions (or of any default thereof) of
this Assignment shall be deemed or shall constitute a waiver of any other
provision (or default) hereof (regardless of whether similar), nor shall any
such waiver constitute a continuing waiver unless otherwise expressly provided.


6.             Counterparts. This Assignment may be executed in one or more
counterparts, each of which, when executed and sent to the other Party, shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Assignment by facsimile
or other electronic image scan transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment.


7.             Governing Law; Jurisdiction and Venue; Disputes. This Assignment
shall be governed by and construed in accordance with the internal laws of the
State of Alabama without giving effect to any choice or conflict of law
provision or rule (whether of the State of Alabama or any other jurisdiction).
Any legal suit, action or proceeding arising out of or based upon this
Assignment or the transactions contemplated hereby may be instituted in the
federal courts of the United States of America or the courts of the State of
Delaware or State of Alabama in each case located in the city of Wilmington and
county of New Castle County, or city of Cullman and county of Cullman County,
and each of Assignor and Assignee irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Each of
Assignor and Assignee acknowledges and agrees that any controversy which may
arise under this Assignment is likely to involve complicated and difficult
issues and, therefore, each such party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Assignment or the transactions contemplated hereby.


[Signature page immediately follows.]
 
2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
duly executed as of the date first written above.



 
ASSIGNOR:
       
QUALITY I/N SIGNS AND OUTDOOR ADVERTISING, LLC
       
By:
                                            
Name:
   
Title:
         
ASSIGNEE:
       
STANDARD OUTDOOR SOUTHEAST I LLC
       
By:
   
Name:
Ian W. Estus  
Title:
President

 
[Signature Page to Assignment and Assumption of Leases]
 

--------------------------------------------------------------------------------

Schedule 1


Real Property Schedule
 

--------------------------------------------------------------------------------

Exhibit A


Lease and Rent Schedule
 
 
5

--------------------------------------------------------------------------------